NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 15a0240n.06

                                        Case No. 14-3760

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                              FILED
UNITED STATES OF AMERICA,                           )                    Apr 02, 2015
                                                    )               DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                          )
                                                    )
v.                                                  )              ORDER DISMISSING
                                                    )                INDICTMENT
JOHN J. JOHNSON,                                    )
                                                    )
       Defendant-Appellant.                         )
                                                    )
____________________________________/               )


Before: COLE, Chief Circuit Judge; MERRITT and BATCHELDER, Circuit Judges.

       MERRITT, Circuit Judge. On April 16, 2013, a grand jury indicted John Johnson for

allegedly making a material false statement on his 2006 federal income tax return in violation of

26 U.S.C. § 7206(1). Johnson moved to dismiss the indictment as untimely, arguing that because

he filed his 2006 return early, the applicable statute of limitations expired on April 15, 2013—six

years after the filing deadline. See 26 U.S.C. §§ 6531(5), 6513(a). The district court denied the

motion, holding that the indictment was timely under 28 U.S.C. § 7503, which the court believed

extended the 2006 filing deadline to April 17 (because April 15 was a Sunday and April 16 was a

legal holiday). After the jury returned a guilty verdict, the district court imposed a sentence of

one year plus one day in prison, one year of supervised release, and payment of $531,000 in

restitution to the IRS. Johnson is currently released on bond pending the outcome of this appeal.
Case No. 14-3760
United States v. Johnson

       The government now concedes that the indictment was untimely and the criminal action

in this case is barred by the statute of limitations. Thus, the parties agree that this case should be

remanded to the district court with instructions to dismiss the indictment.          Given that the

government has confessed error on the statute of limitations issue, the other issues raised by

Johnson are now moot.

       IT IS SO ORDERED.



                                               ENTERED BY ORDER OF THE COURT



                                               ___________________________________
                                               Deborah S. Hunt, Clerk




                                                -2-